DETAILED ACTION
	This action is in response to the Preliminary Amendment filed 5/22/2020. Currently, claims 1-16 are pending in the application. New claims 9-16 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one hand support element, which can be fixed to the at least one carrier element” (see claim 1), “the fixing element is configured to interact with a corresponding fixing element or positive-locking element arranged on the at least one carrier element or with the at least one carrier element itself” (see claim 5), “at least one hand support element fixed to the at least one carrier element” (see claim 11) and “a fixing element configured to interact with a corresponding fixing element or positive-locking element arranged on the at least  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the hand support element” in line 2 should be amended to recite ---the at least one hand support element---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the fixing element” in lines 4-5 should be amended to recite ---the at least one fixing element---.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the at least one hand support member” in lines 7-8 should be amended to recite ---the at least one hand support element---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “a hand support element for a hand orthosis according to claim 1.” It is unclear if this recited “hand support element” is the same as, or distinct from, the “at least one hand support element” recited in claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “a hand orthosis according to claim 1.” Since the specific structure of the hand orthosis is not recited in the claim, the metes and bounds of the claim cannot be determined. Claim 7 should be amended to recite the specific structure of the hand orthosis. Claims 8 and 9 depend on claim 7 and therefore, include the same error.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “a fixing element” and “a corresponding fixing element.” It is unclear if these recited fixing elements are included in, or distinct from, the “at least one fixing element” that is previously recited in the claim. Claim 16 depends on claim 15 and therefore, includes the same error.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “carrier element,” “hand support element” and “fixing element.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “carrier element” (claims 1-16) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim limitation “hand support element” (claims 1-16) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “fixing element” (claims 5, 10, 15 and 16) is disclosed in the specification to correspond to the following structure for performing the claimed function: a first positive-locking element that is designed in the form of a groove and can be locked by way of a lock, the lock being arranged such that it can be swiveled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,443,918) in view of Bishop (US 5,121,743).
In regards to claim 1, Wang teaches in Figures 1, 7A and 7B a cuff (forearm support 14/splint member 204, strap 76, strap 78) for fixing the hand orthosis (splint 10) to a wrist joint or a lower arm of a wearer of the hand orthosis (column 3, lines 46-47 teaches “straps 76, 78 may be provided to secure the splint 10 to the limb of the patient;” column 2, lines 30-32 teaches “the forearm support is adapted to conform generally to the shape of the forearm;” the forearm is part of the lower arm of the wearer); at least one carrier element (longitudinal slot 202; taught in columns 4-5, lines 66-4 to carry the nut 212 therein); at least one hand support element (hand support 12/splint member 206), which can be fixed to (via engagement of bolt 212 within longitudinal slot 202, as taught in columns 4-5, lines 66-4) the at least one carrier element (longitudinal slot 202); wherein the at least one hand support element (hand support 12/splint member 206) includes a contour that is designed to be symmetrical to a longitudinal axis of (as shown in Figure 1; column 3, lines 63-65 teaches “splint 10 [which includes hand support 12/splint member 206] is bilaterally symmetrical, such that is can be used on right or left limbs, in particular at right or left wrists”) the at least one hand support element (hand support 12/splint member 206). 
Wang does not teach that the at least one hand support element includes a thumb support area on both sides of the longitudinal axis.
However, Bishop teaches in Figure 2 and column 2, lines 11-14 an analogous device wherein the at least one hand support element (support member 13; taught in column 2, lines 4-8 to support a user’s hand thereon) includes a thumb support area 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one hand support element of Wang such that it includes a thumb support area on both sides of the longitudinal axis as taught by Bishop because this element is known to provide stabilization to the user’s thumb and baby finger in order to more completely support the user’s hand. 
In regards to claim 4, Wang and Bishop teach the apparatus of claim 1. Wang teaches in column 3, lines 65-67 that the hand support element (hand support 12/splint member 206) comprises plastic (column 3, lines 65-67 teaches that the splint 10, which includes hand support 12/splint member 206, is “formed of injection-molded plastic”).
In regards to claim 5, Wang and Bishop teach the apparatus of claim 1. Wang teaches in Figures 7A and 7B, columns 4-5, lines 66-20 that the at least one hand support element (hand support 12/splint member 206) comprises at least one fixing element (nut 212; column 5, lines 5-20 teaches that the nut 212 receives bolt 208 therein, and bolt 208 can be “turned to tighten the connection and fix [or, lock] the position of the splint members 204 and 206;” bolt 208 is thus a lock that is able to be rotated or swiveled, as shown in Figure 7B) on a side that faces (nut 212 is shown in Figure 7A to be positioned on the bottom surface of hand support 12/splint member 206, which faces longitudinal slot 202) the at least one carrier element (longitudinal slot 202), wherein the fixing element (nut 212) is configured to interact with a corresponding fixing element or positive-locking element arranged on the at least one carrier element or with the at least one carrier element itself (columns 4-5, lines 66-4 teaches “the inner 
In regards to claim 6, Wang teaches in Figures 1, 7A and 7B a hand support element (hand support 12/splint member 206) for a hand orthosis (splint 10) comprising: a cuff (forearm support 14/splint member 204, strap 76, strap 78) for fixing the hand orthosis (splint 10) to a wrist joint or a lower arm of a wearer of the hand orthosis (column 3, lines 46-47 teaches “straps 76, 78 may be provided to secure the splint 10 to the limb of the patient;” column 2, lines 30-32 teaches “the forearm support is adapted to conform generally to the shape of the forearm;” the forearm is part of the lower arm of the wearer); at least one carrier element (longitudinal slot 202; taught in columns 4-5, lines 66-4 to carry the nut 212 therein); at least one hand support element (hand support 12/splint member 206), which can be fixed to (via engagement of bolt 212 within longitudinal slot 202, as taught in columns 4-5, lines 66-4) the at least one carrier element (longitudinal slot 202); wherein the at least one hand support element (hand support 12/splint member 206) includes a contour that is designed to be symmetrical to a longitudinal axis of (as shown in Figure 1; column 3, lines 63-65 teaches “splint 10 [which includes hand support 12/splint member 206] is bilaterally symmetrical, such that is can be used on right or left limbs, in particular at right or left wrists”) the at least one hand support element (hand support 12/splint member 206). 
Wang does not teach that the at least one hand support element includes a thumb support area on both sides of the longitudinal axis.
However, Bishop teaches in Figure 2 and column 2, lines 11-14 an analogous device wherein the at least one hand support element (support member 13; taught in 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one hand support element of Wang such that it includes a thumb support area on both sides of the longitudinal axis as taught by Bishop because this element is known to provide stabilization to the user’s thumb and baby finger in order to more completely support the user’s hand. 
In regards to claim 10, Wang and Bishop teach the apparatus of claims 1 and 5. Wang teaches in Figures 7A and 7B and columns 4-5, lines 66-20 that the at least one fixing element (nut 212) includes a positive-locking element (outer profile 218; columns 4-5, lines 66-4 teaches “the inner walls of the slot 202 are arranged with a teeth profile 210 that is engageable with an outer profile 218 of a nut 212;” columns 4-5, lines 66-20 teaches that nut 212 is locked within slot 202 via tightening of bolt 208).
In regards to claim 11, Wang teaches in Figures 1, 7A and 7B a cuff (forearm support 14/splint member 204, strap 76, strap 78) configured to fix the hand orthosis (splint 10) to a wrist joint or a lower arm of a wearer of the hand orthosis (column 3, lines 46-47 teaches “straps 76, 78 may be provided to secure the splint 10 to the limb of the patient;” column 2, lines 30-32 teaches “the forearm support is adapted to conform generally to the shape of the forearm;” the forearm is part of the lower arm of the wearer); at least one carrier element (longitudinal slot 202; taught in columns 4-5, lines 66-4 to carry the nut 212 therein); at least one hand support element (hand support 12/splint member 206) fixed to (via engagement of bolt 212 within longitudinal slot 202, 
Wang does not teach that the at least one hand support element includes a thumb support area arranged on both sides of the longitudinal axis.
However, Bishop teaches in Figure 2 and column 2, lines 11-14 an analogous device wherein the at least one hand support element (support member 13; taught in column 2, lines 4-8 to support a user’s hand thereon) includes a thumb support area (first thumb/baby finger portion 33, second thumb/baby finger portion 35) on both sides of the longitudinal axis (as shown in Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one hand support element of Wang such that it includes a thumb support area on both sides of the longitudinal axis as taught by Bishop because this element is known to provide stabilization to the user’s thumb and baby finger in order to more completely support the user’s hand. 
In regards to claim 14, Wang and Bishop teach the apparatus of claim 11. Wang teaches in column 3, lines 65-67 that the at least one hand support element (hand support 12/splint member 206) comprises plastic (column 3, lines 65-67 teaches 
In regards to claim 15, Wang and Bishop teach the apparatus of claim 11. Wang teaches in Figures 7A and 7B, columns 4-5, lines 66-20 that the at least one hand support element (hand support 12/splint member 206) comprises: at least one fixing element (nut 212; column 5, lines 5-20 teaches that the nut 212 receives bolt 208 therein, and bolt 208 can be “turned to tighten the connection and fix [or, lock] the position of the splint members 204 and 206;” bolt 208 is thus a lock that is able to be rotated or swiveled, as shown in Figure 7B) on a side that faces (nut 212 is shown in Figure 7A to be positioned on the bottom surface of hand support 12/splint member 206, which faces longitudinal slot 202) the at least one carrier element (longitudinal slot 202); a fixing element (nut 212) configured to interact with a corresponding fixing element or positive-locking element arranged on the at least one carrier element or with the at least one carrier element itself (columns 4-5, lines 66-4 teaches “the inner walls of the slot 202 are arranged with a teeth profile 210 that is engageable with an outer profile 218 of a nut 212”).
In regards to claim 16, Wang and Bishop teach the apparatus of claims 11 and 15. Wang teaches in Figures 7A and 7B and columns 4-5, lines 66-20 that the at least one fixing element (nut 212) includes a positive-locking element (outer profile 218; columns 4-5, lines 66-4 teaches “the inner walls of the slot 202 are arranged with a .

Claims 2, 3, 12 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,443,918), in view of Bishop (US 5,121,743) and further in view of Sheehan et al. (US 2016/0166420).
In regards to claims 2 and 3, Wang and Bishop teach the apparatus of claim 1. Wang and Bishop do not teach that the at least one hand support element includes markings which represent stylized contours of right and left hands of different sizes; and wherein the markings include at least one of indentations and/or openings.
However, Sheehan et al. teaches in the abstract, Figure 1, [0066] and [0071] an analogous device wherein the at least one hand support element (orthosis device 20; taught in the abstract to be a hand orthosis) includes markings (trim lines 74; see [0066]) which represent stylized contours of right and left hands of different sizes (as shown in Figure 1, trim lines 74 are contoured to mimic the laterally bottom contour of the hand; the abstract and [0071] teach that the orthosis device 20 is symmetrical such that it can be used on both left and right hands; [0066] teaches that the trim lines 74 are used to facilitate sizing of the device); and wherein the markings (trim lines 74) include at least one of indentations ([0066] teaches that the trim lines 74 are structured as “relatively thinner portions” of the substrate 30 and therefore, it is clear that the trim lines 74 would be indented into a surface of the thicker substrate 30) and/or openings.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one hand support element 
In regards to claims 12 and 13, Wang and Bishop teach the apparatus of claim 1. Wang and Bishop do not teach that the at least one hand support element includes markings which represent stylized contours of right and left hands of different sizes; and wherein the markings include at least one of indentations and/or openings.
However, Sheehan et al. teaches in the abstract, Figure 1, [0066] and [0071] an analogous device wherein the at least one hand support element (orthosis device 20; taught in the abstract to be a hand orthosis) includes markings (trim lines 74; see [0066]) which represent stylized contours of right and left hands of different sizes (as shown in Figure 1, trim lines 74 are contoured to mimic the laterally bottom contour of the hand; the abstract and [0071] teach that the orthosis device 20 is symmetrical such that it can be used on both left and right hands; [0066] teaches that the trim lines 74 are used to facilitate sizing of the device); and wherein the markings (trim lines 74) include at least one of indentations ([0066] teaches that the trim lines 74 are structured as “relatively thinner portions” of the substrate 30 and therefore, it is clear that the trim lines 74 would be indented into a surface of the thicker substrate 30) and/or openings.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one hand support element .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,443,918), in view of Katzin et al. (US 5,733,249) and further in view of Williams (US 2017/0135840).
In regards to claim 7, Wang teaches in Figures 1, 7A and 7B providing a cuff (forearm support 14/splint member 204, strap 76, strap 78) for fixing the hand orthosis (splint 10) to a wrist joint or a lower arm of a wearer of the hand orthosis (column 3, lines 46-47 teaches “straps 76, 78 may be provided to secure the splint 10 to the limb of the patient;” column 2, lines 30-32 teaches “the forearm support is adapted to conform generally to the shape of the forearm;” the forearm is part of the lower arm of the wearer); at least one carrier element (longitudinal slot 202; taught in columns 4-5, lines 66-4 to carry the nut 212 therein); at least one hand support element (hand support 12/splint member 206), which can be fixed to (via engagement of bolt 212 within longitudinal slot 202, as taught in columns 4-5, lines 66-4) the at least one carrier element (longitudinal slot 202); wherein the at least one hand support element (hand support 12/splint member 206) includes a contour that is designed to be symmetrical to a longitudinal axis of (as shown in Figure 1; column 3, lines 63-65 teaches “splint 10 
Wang does not teach that the at least one hand support element includes a thumb support area on both sides of the longitudinal axis; wherein the method comprises removing a thumb support area of the at least one hand support element.
However, Katzin et al. teaches in Figure 1 and column 5, lines 35-38 and 56-60 an analogous method wherein the at least one hand support element (hand splint 10) includes a thumb support area (left and right side thumb extenders 15) on both sides of the longitudinal axis (column 5, lines 56-60 teaches “each splint has a left and a right side thumb extender 15, symmetrically disposed about the imaginary longitudinal axis, only one of which is used for a particular hand of the patient”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Wang to include that the at least one hand support element includes a thumb support area on both sides of the longitudinal axis because this element is known to enable the at least one hand support element to ambidextrously provide stabilization to the user’s thumb in order to more completely support the user’s hand, as Katzin et al. teaches in column 5, lines 49-60.
Wang and Katzin et al. do not teach wherein the method comprises removing a thumb support area of the at least one hand support element.
However, Williams teaches in [0018] and Figures 1 and 2 an analogous method that comprises removing ([0018] teaches “removing the thumb brace portion 110 from the right sleeve 113” and “the thumb brace portion 110 may be removed altogether and 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Wang as modified by Katzin et al. to include removing a thumb support area of the at least one hand support element as taught by Williams because this step is known to adapt the ambidextrous at least one hand support element to a right- or left- hand only configuration as desired, which would include less material and therefore be less cumbersome to the user, as Williams teaches in [0018].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,443,918), in view of Katzin et al. (US 5,733,249), in view of Williams (US 2017/0135840) and further in view of Sheehan et al. (US 2016/0166420).
In regards to claim 8, Wang, Katzin et al. and Williams teach the method of claim 7. Wang, Katzin et al. and Williams do not teach that the at least one hand support element includes markings which represent stylized contours of right and left 
However, Sheehan et al. teaches in the abstract, Figure 1, [0066], [0071] and [0117] an analogous method wherein the at least one hand support element (orthosis device 20; taught in the abstract to be a hand orthosis) includes markings (trim lines 74; see [0066]) which represent stylized contours of right and left hands of different sizes (as shown in Figure 1, trim lines 74 are contoured to mimic the laterally bottom contour of the hand; the abstract and [0071] teach that the orthosis device 20 is symmetrical such that it can be used on both left and right hands; [0066] teaches that the trim lines 74 are used to facilitate sizing of the device), and the at least one hand support element (orthosis device 20) is cut to size along (see [0066] and [0117]) at least one of the markings (trim lines 74).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Wang as modified by Katzin et al. and Williams to include that the at least one hand support element includes markings which represent stylized contours of right and left hands of different sizes, and the at least one hand support element is cut to size along at least one of the markings as taught by Sheehan et al. because this element is known to size the at least one hand support element to more accurately accommodate the size of an individual user, as Sheehan et al. teaches in [0066].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,443,918), in view of Katzin et al. (US 5,733,249), in view of Williams (US 2017/0135840) and further in view of Shen (US 4,382,439).
In regards to claim 9, Wang, Katzin et al. and Williams teach the method of claim 7. Wang, Katzin et al. and Williams do not teach that removing the thumb support area includes cutting off the thumb support area.
However, Shen teaches in Figures 1 and 2 and column 2, lines 13-16 and 55-60 an analogous method wherein removing the thumb support area (thumb portion 30) includes cutting off (column 2, lines 55-60 teaches trimming the thumb portion 30 with a cutting element) the thumb support area (thumb portion 30).
 It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Wang as modified by Katzin et al., Williams and Shen to include that removing the thumb support area includes cutting off the thumb support area as taught by Shen because this step is known to easily and readily custom fit the device for a particular patient as necessary, as Shen teaches in column 2, lines 13-16 and 55-60.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindemann (US 4,677,971)
Moro (US 4,666,158)
Hassler et al. (US 2008/0208093)
Lindstrom (US 6,361,447)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/28/2021